Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Peter Pjetrovic, Appellant                             Appeal from the 336th District Court of
                                                       Fannin County, Texas (Tr. Ct. No. CV-09-
No. 06-12-00116-CV           v.                        39275).     Opinion delivered by Justice
                                                       Moseley, Chief Justice Morriss and Justice
Home Depot, Appellee                                   Carter participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Peter Pjetrovic, pay all costs of this appeal.




                                                        RENDERED AUGUST 20, 2013
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk